DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-20 have been examined in this application.  This communication is the first action on the merits of these claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claims 7 and 8 fail to comply with the enablement requirement because it is unclear what exactly comprises a “noodle”.  The term is described in paragraphs 9, 10, and 37 of the applicant’s specification using almost the exact same language as claims 7 and 8, but it is unclear what the scope of the limitations is because there is no description of the structure or the function of the noodle, merely that it can be incorporated into the split regions of the plies.
Claim 11 fails to comply with the enablement requirement because it is unclear how the split ply, which comes from the rib of the airfoil, can be located at the trailing edge of the airfoil.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-10, 12, 14-17, and 19-20 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Number 2019/0211695 by Propheter-Hinckley.

Regarding claim 1, Propheter-Hinckley discloses an airfoil comprising:
A wall (sidewall 102) that defines a leading edge (leading edge 98) and a trailing edge (trailing edge 100);
One or more cavities located within the wall (200A and 200B in Figure 5); and
A rib (internal wall 134); where at least two cavities are separated by the rib (see Figure 5); wherein the rib or the wall comprises a first split ply that comprises a consolidated section (the portion of the ply that forms 134 comprises a consolidated section) and two or more split sections (the portions of the ply that extends towards the leading edge and the trailing edge comprise the split sections); wherein the split sections emanate from the consolidated section; and where the split sections define the wall and the cavities of the airfoil (Figures 4 and 5 show portions of the innermost ply emanating from the portion that forms internal wall 134 and splitting to form cavities 200A and 200B).  

Regarding claims 2 (dependent on claim 1), 3 (dependent on claim 2), 15 (dependent on claim 12), and 19 (dependent on claim 15), Propheter-Hinckley discloses the two or more split sections emanating from one end of the consolidated section, further comprising two or more additional split sections that emanate from an end opposite the one end of the consolidated section.  Figures 4 and 5 show the split sections of the innermost ply emanating from the opposite ends of internal wall 134.  

Regarding claim 4 (dependent on claim 1), Propheter-Hinckley discloses the rib or the wall further comprising a plurality of non-split plies.  Figure 4 shows wall 102 comprising a plurality of non-split plies around the innermost split plies.

Regarding claims 5 (dependent on claim 1) and 17 (dependent on claim 16)¸ Propheter-Hinckley discloses the rib comprising a second split ply that has a split that is opposite in direction to the split in the first split ply.  Figure 4 shows wall 134 having an opening 132 that divides the wall into two split plies that split in opposite (one upwards and one downwards) directions.

Regarding claim 7 (dependent on claim 1), Propheter-Hinckley discloses the rib further comprising a noodle located in the consolidated section.  

Regarding claim 8 (dependent on claim 1), Propheter-Hinckley, as best understood, discloses the rib further comprising a noodle located in the consolidated section.  Figures 4 and 5 show that there is filler material filling a triangle shaped area where the plies split to form openings 200A and 200B which starts in the consolidated section of wall 134.  

Regarding claim 9 (dependent on claim 1), Propheter-Hinckley, as best understood, discloses the rib further comprising a noodle located at the split in the split ply.  Figures 4 and 5 show that there is filler material filling a triangle shaped area where the plies split to form openings 200A and 200B.  

Regarding claims 10 (dependent on claim 1) and 20 (dependent on claim 15), Propheter-Hinckley discloses the split plies are butt jointed to each other at an end opposite the split.  The portion of the plies forming wall 134 overlap and are therefore butt joined to each other at each end of the wall before they split.  

Regarding claim 12, Propheter-Hinckley discloses a method of manufacturing an airfoil comprising:
Winding on a plurality of mandrels a plurality of plies to form a preform (Figure 6 shows the method of forming the walls, with the hollow member of step 306 comprising the mandrels and the ceramic material of step 308 comprising the plies to form a preform); wherein at least one ply of the plurality of plies is a split ply, the split ply comprising a consolidated section (the portion of the ply that forms 134 comprises a consolidated section) and a split section (the portions of the ply that extends towards the leading edge and the trailing edge comprise the split sections); where the consolidated section is located at a rib or a wall of the airfoil (internal wall 134) and where the split sections define the wall or a cavity in an airfoil (Figures 4 and 5 show portions of the innermost ply emanating from the portion that forms internal wall 134 and splitting to form cavities 200A and 200B);
Subjecting the preform to chemical vapor infiltration, melt infiltration, or a combination thereof (paragraph 54 discloses “forming the CMC component from the ceramic material 202 may include chemical vapor infiltrating the ceramic material 202 instead of melt infiltrating”); and
Cooling the preform to form an airfoil (the airfoil inherently cools after the curing).  

Regarding claim 14 (dependent on claim 12), Propheter-Hinckley discloses the plurality of plies comprising silicon carbide fibers.  Paragraph 45 discloses “Examples of the ceramic fibers 204 may include fibers of alumina, mullite, silicon carbide”.  

Regarding claim 16 (dependent on claim 12), Propheter-Hinckley discloses two or more cavities, wherein the cavities are separated by the rib (200A and 200B).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11, 13, and 18 are rejected under 35 USC 103 as being obvious over US Patent Application Number 2019/0211695 by Propheter-Hinckley.

Regarding claims 6 (dependent on claim 5) and 18 (dependent on claim 17), Propheter-Hinckley does not disclose a non-split ply located between the first split ply and the second split ply.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional non-split plies in order to reinforce the walls of the airfoil, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 11 (dependent on claim 1), Propheter-Hinckley, as best understood, does not disclose the split ply in the wall being located at the trailing edge of the airfoil.  However, would have been obvious to one having ordinary skill in the art at the time the invention was made to place splits wherever in the wall in order to form the interior chambers of the airfoil, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 13 (dependent on claim 12)¸ Propheter-Hinckley does not disclose a chemical vapor in the chemical vapor infiltration process comprising SiC, Al2O3, BN, B4C, Si3N4, MoSi2, SiO2, SiOC, SiNC, and/or SiONC.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use whatever type of chemical vapor was needed to produce the desired vapor infiltration process, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642